Case 8:20-cv-01997-WFJ-AAS Document 13 Filed 02/02/21 Page 1 of 1 PageID 40




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MELISSA KIRINICH,

      Plaintiff,
v.                                           Case No. 8:20-cv-1997-T-02AAS

ANDREW SAUL,
Commissioner of Social Security,

      Defendant.
___________________________________/

                                   ORDER

      After receiving a ninety-day extension (Doc. 11), the Commissioner of

Social Security (Commissioner) requests an additional 90 days to file the

answer and electronic certified administrative record. (Doc. 12). If granted, the

Commissioner’s answer could be filed six months past its original due date.

      The Commissioner’s motion for extension of time (Doc. 12) is GRANTED

in part and DENIED in part to the extent that the Commissioner is

permitted an additional sixty days. The Commissioner’s answer and electronic

certified administrative record is due by April 5, 2021.

      ORDERED in Tampa, Florida on February 2, 2021.
